Citation Nr: 0115334	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether it was proper to reduce the appellant's improved 
death pension benefits effective January 1, 1998, due to her 
receipt of Social Security income.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
September 1953.  The appellant is the widow of the deceased 
veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), retroactively reducing 
the appellant's death pension award due to her receipt of 
Social Security Administration (SSA) benefits.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appellant has been obtained.

2.  In December 1997, the RO determined that the appellant 
who had no dependents was entitled to an award of improved 
death pension benefits based on no countable annual income, 
effective from October 1, 1997.

3.  The SSA notified VA in June 1999 that the appellant was 
in receipt of monthly Social Security benefits since December 
1997 in the amount of $452, which was increased, in December 
1998, to the monthly amount of $458.

4.  The appellant's award of improved pension benefits was 
retroactively reduced effective January 1, 1998, on the basis 
that her countable annual income from SSA benefits for the 
annualization periods beginning January 1, 1998, was $5,679, 
on October 1, 1998, $5,424, and on December 1, 1998, $5,496, 
resulting in a difference of $129, $384 and $388 between her 
income and VA maximum annual rate for pension for a surviving 
spouse with no dependents in January 1998, October 1998 and 
December 1998, respectively.




CONCLUSION OF LAW

The appellant's improved death pension award was properly 
reduced for the annualization periods beginning on January 1, 
1998, due to her receipt of SSA benefits beginning in October 
1997.  38 U.S.C.A. §§ 1503, 1541 (West 1991); 38 C.F.R. 
§§ 3.3(b)(4), 3.23, 3.271, 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant was granted 
retroactive improved death pension benefits effective October 
1997.  Payment was at the monthly rate of $452 based on a 
determination that the appellant had no countable income and 
no dependents.  Her monthly benefit increased to $462 
starting December 1, 1997, and then to $484 starting 
October 1, 1998.

In Eligibility Verification Reports received in January 1999, 
March 1999, and July 1999, the appellant reported that she 
had either no Social Security income or that she did not know 
if she was in receipt of Social Security Administration (SSA) 
income.  In June 1999, the SSA informed VA that the appellant 
was in receipt of Social Security benefits as a widow based 
on the death of the veteran.  Subsequent information received 
by the RO disclosed that for the annualization period 
beginning January 1, 1998, the appellant was in receipt of 
$5,679 from the SSA, for the annualization period beginning 
October 1, 1998, the appellant's Social Security income was 
$5,424 and for the annualization period beginning December 1, 
1998, her income was $5,496.

In November 1999, the RO retroactively reduced the 
appellant's award of improved pension benefits, effective 
January 1, 1998, due to her receipt of the aforementioned SSA 
benefits.  The retroactive reduction resulted in an 
overpayment of approximately $10,000.  Collection of the 
overpayment was waived by the Committee on Waivers and 
Compromises at the RO in February 2000.  The initial 
reduction in her VA pension benefit award to $10.75 a month 
was effective January 1, 1998.  Her award was subsequently 
increased to $32 a month effective October 1, 1998, due to an 
income change and on December 1, 1998, a legislative 
increase/income change resulted in a continuing award of $32.

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents, as in this case, was 
$5,808 effective December 1, 1997, and $5,884, effective 
December 1, 1998.  38 U.S.C.A. §§ 1541, 5312; 38 C.F.R. 
§ 3.23.

The governing legal criteria provide that payments of any 
kind, from any source, will be considered as income for the 
12-month period in which they are received, unless excludable 
elsewhere in the laws and regulations.  38 C.F.R. §§ 3.271, 
3.272.  The appellant's Social Security benefits are clearly 
countable as income for improved pension purposes under 
38 C.F.R. § 3.271.  There will be excluded from a surviving 
spouse's annual income amounts equal to the amounts paid by 
the surviving spouse for unreimbursed medical expenses to the 
extent that such amounts exceed 5 percent of the applicable 
maximum annual pension rate for the spouse as in effect 
during the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g).

The Board finds that the reduction of the appellant's 
improved pension benefits beginning on January 1, 1998, due 
to her receipt of SSA income commencing in October 1997 is 
correct and in accordance with the above governing criteria.  
The income data of record show that her receipt of SSA 
benefits in the amount of $5,679 significantly improved the 
appellant's income for the annualization period beginning 
January 1, 1998.  The maximum annual rate of pension for a 
surviving spouse beginning December 1, 1997, was $5,808.  The 
difference between her income and the maximum annual rate was 
$129 ($5,808 minus $5,679 equals $129) or $10.75 per month 
($129 divided by 12 equals $10.75) during the annualization 
period.  The appellant's Social Security income for the 
annualization period beginning October 1, 1998 was adjusted 
to $5,424.  The difference between this and the 
aforementioned maximum annual rate was $384 or $32 per month 
($384 divided by 12 equals $32).  For the annualization 
period beginning December 1, 1998, the appellant's annualized 
income from the SSA was $5,496.  The maximum annual rate for 
VA pension for a surviving spouse during this period was 
$5,884.  The difference between the appellant's Social 
Security income and the VA maximum annual rate was $388 
($5,884 minus $5,496 equals $388) or $32 per month ($388 
divided by 12 equals $32).

The Board observes that the appellant has not reported 
allowable unreimbursed medical expenses, which could be 
considered for purposes of reducing her annual income such as 
to enable an increased payment of pension.  Here we note the 
appellant's medical expenses reported for the annualization 
period in question consisted solely of the appellant's cost 
for eyeglasses in the amount of $240.  This sum is less than 
the 5 percent of the maximum annual pension rate for 1998 of 
$5,808 ($5,808 times .05 equals $290.40) and, thus, not 
sufficient to reduce her annual income.

Consequently, based upon the application of the legal 
criteria to the facts of this case, the Board finds that 
reduction in the appellant's VA pension benefits effective 
January 1, 1998 was proper.

The Board acknowledges in this case that the RO did not 
readjudicate the appellant's claims subsequent to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
rewrites the U.S.C. §§ 5100-5107 "duty to assist" provisions, 
to eliminate the well-grounded claim requirement and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.  Here, the claimant was provided 
notice of the applicable laws and regulations.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file.  
The facts are simple and the case turns on the amount the 
appellant receives from SSA; that amount has been determined 
by documentation from SSA.  The Board finds that the claimant 
is not prejudiced by appellate review at this time without 
initial RO re-adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, VA has 
satisfied its duty to notify and assist the claimant in this 
case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


ORDER

The appeal is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 


